Case 19-70332-hdh13 Doc 9 Filed 11/20/19                Entered 11/20/19 16:40:46       Page 1 of 2




Monte J. White & Associates, P.C.
1106 Brook Ave
Wichita Falls, TX 76301
(940)723-0099
(940)723-0096 Fax
                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF TEXAS
                                  WICHITA FALLS DIVISION

In Re:                                          §
Michael Earl Russell                            §       Case No. 19-70332-hdh-13
Brandy Michele Russell                          §       Chapter 13
       Debtor(s)                                §

                    DEBTOR(S) MOTION TO EXTEND AUTOMATIC STAY

        Come Now Debtors, by counsel, and for this Motion and state as follows:

        1.       Debtor(s) filed for relief under Chapter 13 in the Northern District of Texas.
                 This is a core proceeding.
        2.       Debtors were debtors in a prior case during the preceding year. Debtor(s) Chapter
                 13, Case No. 17-70284 was filed on September 14, 2017.
        3.       Debtor(s) seek an extension of the automatic stay imposed for 30-days pursuant to
                 11 U.S.C. §362(c)(3)(A), as to all creditors until further order or discharge to
                 effectuate an orderly reorganization, pursuant to 11 U.S.C. §362(c)(3)(B).
        4.       Debtor(s) prior case was dismissed because during the debtor's last case, they fell
                 behind on their payments due to an increase on the monthly plan payment
                 amount. Debtor's were unable to maintain monthly expenses while making their
                 plan payment.
        5.       Debtors payment will decrease from $2920 a month to $2197 a month, making
                 this plan more successful.
        6.       Debtor(s) is/are refiling to save their house.
        WHEREFORE, Debtor(s) request this Court enter its order continuing the automatic stay
under §362(a) in this proceeding as to all creditors for the duration of this Chapter 13
proceeding, or until such time as the stay is terminated under §362(c)(1) or (c)(2) or a motion for
relief is granted under §362(d).
Case 19-70332-hdh13 Doc 9 Filed 11/20/19          Entered 11/20/19 16:40:46       Page 2 of 2



                                    Respectfully submitted,

                                    /s/Monte J. White
                                    Attorney for Debtor(s)


                                CERTIFICATE OF SERVICE

A true and exact copy of the foregoing Motion and Notice of Hearing was served electronically
by the ECF System or by First Class Mail on November 20, 2019, on all parties on the mailing
matrix:

                                           /s/Monte J. White
                                           Attorney for Debtor(s)
